UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERMAN PUMA, on behalf of himself and
others similarly situated,

                              Plaintiff,
                                                         CIVIL ACTION NO.: 19 Civ. 9824 (SLC)
       -v-
                                                           ORDER TO SUBMIT SETTLEMENT
                                                                   MATERIALS
DREAM TEAM PARTNERS LLC and SALLY
CHIRONIS,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Following a settlement conference on May 25, 2021, the parties reached a settlement.

(ECF minute entry May 25, 2021). On June 17, 2021, the parties consented to the jurisdiction of

a United States Magistrate Judge for all purposes. (ECF No. 48).

       This case contains one or more claims arising under the Fair Labor Standards Act. In light

of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint Letter-Motion that addresses whether the settlement is fair and

reasonable.

       The parties must file their Letter-Motion by July 27, 2021, and should address the claims

and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs’ claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that
might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

         The joint Letter-Motion should also explain the attorneys’ fee arrangement, attach a copy

of any retainer agreement, and provide information as to actual attorneys’ fees incurred

(including billing records and cost documentation). Finally, a copy of the settlement agreement

itself must accompany the joint Letter-Motion.

Dated:          New York, New York
                July 6, 2021
                                                      SO ORDERED.


                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
